Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1-20 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of an marketing campaign based on marketing analytics information provided by a user’s feedback to the marketing system. 
The Applicant’s specification further notes that in “0114, 0128, 0189, 0457-0463, 0046-0050, and Fig. 1C, 3A and 11A”. 

The amended features of claim 1 are now integrated into a practical application. The practical application is directed to analyzing the feedback to generate marketing analytics information, upsell opportunities, and specific upgrades to service levels using an artificial intelligence tool engine and collecting and generating analytics, opportunities, and upgrades using an application programming interface (API). Therefore, contrary to the Examiner’s assertions, Applicant respectfully submits that the amended features of claim 1 now sets forth how the artificial intelligence tool and the API generates and collects analytics, opportunities, and upgrades and go beyond mere computer performing functions that correspond to organizing human activity. In other words, these features of claim 1 are a practical application of the development, design, and deployment of digital applications which are not merely commercial or legal interactions, legal obligations, advertising, marketing or sales activities or business relations. The additional elements of claim 1 recite a specific manner of generating marketing analytics information, upselling opportunities corresponding to the campaign for products or services, and specific upgrades to service levels directly within the application platform, and an application programming interface (API) for direct communication with bots which provide suggestions based on events of an application platform, and collects the campaign for products or services and the feedback regarding the uptake in use (see paragraphs [0114], [0128], [0189], and [0457]-[0463] of the specification). In contrast to the invention, prior art systems do not provide an intelligent digital experience platform configured to assist different users in the development, design, and deployment of digital applications (see also Eligibility Examples: Example 37 in which the claim as a whole integrates into a practical application based on specific improvements to prior art systems).
Claim 1 recite particular features which yield an improvement to the deployment of digital applications by incorporating artificial intelligence (AI) capabilities to assist in upselling and servicing upgrades to application platforms. In particular, specific technological improvements include AI capabilities to generate marketing analytics information, upselling opportunities, and specific upgrades to service levels and an application programming interface (API) for direct communication with bots which provide suggestions based on events of an application platform, and collects the campaign for products or services and the feedback regarding the uptake in use. By incorporating artificial intelligence (AI) and an application programming interface (API), these features go beyond conventional marketing and sales activities. Thus, Applicant respectfully submits that the features of claim 1 yield an improvement to the deployment of digital applications which renders the claim patent eligible.
The claimed solution amount to a concept for resolving a technical problem, and therefore is patent eligible. The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification/arguments, it is clear that these steps being performed go being the limitations and simple implementation of an abstract idea. Therefore, based on these finding of fact, the Examiner understands the claims subject matter not to be directed towards an abstract idea and thereby patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/TAREK ELCHANTI/Primary Examiner, Art Unit 3621